DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	In the preliminary amendment filed on August 29, 2018, claims 1-8 and 10-13 have been amended.  Claims 14 and 15 are new.
2.	Claims 1-15 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-15 are directed to providing medical information for a patient, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine), an apparatus, and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
extracts information on clinical examination relating to a medication requiring clinical examination when it is prescribed from at least one of package insert data and document data showing prescription guidelines concerning deterioration of organ function, for a plurality of types of medications;
generates a medication examination information database in which clinical examination information for the medication is stored in association with the medication; and
refers to the medication examination information database in response to requests from the terminal device to provide the information on clinical examination relating to the relevant medication for terminal device.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to a medication for a patient.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).



A processor
A database
A server
A non-transitory storage medium

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that the terminal device 10 includes a control unit 11 that performs various arithmetic processing, a storage unit 12 that stores various types of information, an input unit 13 configured by such as a keyboard or a touch panel, a display unit 14 including a display, a communication unit 15 that controls communication performed with another device via a network, and an imaging unit 16 that captures an image, for a hardware configuration.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claims 1, 6, 7, 8, 9, 10, 11, 12, and 13 and dependent claims 2-5, 14, and 15 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2007/0250346, Luciano, et al., hereinafter Luciano.
8.	Regarding claim 1, Luciano discloses a medical information providing system including a terminal device and a server which are configured to be able to communicate with each other, wherein the server comprises a processor which is configured to execute:
	medication examination information extracting processing that extracts information on clinical examination relating to a medication requiring clinical examination when it is prescribed from at least one of package insert data and document data showing prescription guidelines concerning deterioration of organ function, for a plurality of types of medications, (page 4, para. 74, detailed label comprising a plurality of written information may also be generated. page 6, para. 99, The updated medical information server 222 may be a private or government maintained server with compiled updated information on the various drugs stored in the production facility. The updated information may comprise new warnings on drug interactions, updated expiration dates, toxicity information and the like. The updated information is communicated to the second labeling component. This information is valuable in assuring the multi-drug prescriptions are effective and safe);
	database generating processing that generates a medication examination information database in which clinical examination information for the medication extracted by the medication examination information extracting processing, is stored in page 5, para. 89, there may be a particular description 170 about each tablet on the folded label that may include manufacturer's latest labeling information, a summary of expected side effects 172, and a short description of possible drug interactions 174. This information may be presented in a manner similar to the Physician's Desk Reference, which includes a color picture of the pill with summary information about each pill, and page 6, para. 99, The updated medical information server 222 may be a private or government maintained server with compiled updated information on the various drugs stored in the production facility. The updated information may comprise new 
	medication examination information providing processing that refers to the medication examination information database generated by the database generating processing in response to requests from the terminal device to provide the information on clinical examination relating to the relevant medication for terminal device, (page 7, para. 109, a physician's examination is required before filling the order).
9.	Regarding claim 2, Luciano discloses the system of claim 1 as described above.  Luciano further discloses wherein the processor further executes condition setting processing that sets extraction conditions, for each item of the package insert data and the document data showing the guidelines, to extract the information on clinical examination relating to a medication requiring clinical examination when it is prescribed, in the package insert data and the document data showing the guidelines, (page 7, para. 109, a physician's examination is required before filling the order), wherein 
the database generating processing extracts the information on clinical examination relating to a medication requiring clinical examination when it is prescribed, for each item of the package insert data and the document data showing the guidelines, according to the extraction conditions set by the condition setting processing, (page 7, para. 109, a physician's examination is required before filling the order).

11.	Regarding claim 4, Luciano discloses the system of claim 1 as described above.  Luciano further discloses wherein the processor further executes safety information acquiring processing that acquires information on the safety of a medication which is not included in the medication examination information database generated by the database generating processing: wherein the medication examination information providing processing refers to the medication examination information database generated by the database generating processing, and the information on the safety of a medication acquired by the safety information acquiring processing and provides the information on clinical examination relating to the relevant medication, (page 6, para. 99, The updated medical information server 222 may be a private or government maintained server with compiled updated information on the various drugs stored in the production facility. The updated information may comprise new warnings on drug interactions, updated expiration dates, toxicity information and the like. The updated information is communicated to the second labeling component. This information is valuable in assuring the multi-drug prescriptions are effective and safe.).
12.	Regarding claim 5, Luciano discloses the system of claims 1 and 4 as described above.  Luciano further discloses wherein the processor further executes a medication document information acquiring processing that acquires, for the plurality of types page 6, para. 99, The updated medical information server 222 may be a private or government maintained server with compiled updated information on the various drugs stored in the production facility. The updated information may comprise new warnings on drug interactions, updated expiration dates, toxicity information and the like. The updated information is communicated to the second labeling component. This information is valuable in assuring the multi-drug prescriptions are effective and safe):
page 6, para. 99, The updated medical information server 222 may be a private or government maintained server with compiled updated information on the various drugs stored in the production facility. The updated information may comprise new warnings on drug interactions, updated expiration dates, toxicity information and the like. The updated information is communicated to the second labeling 
13.	Regarding claims 6 and 7, these claims are rejected for the same reasons as set forth above with regard to claim 1.  Luciano discloses a server and an apparatus.
14.	Regarding claim 8, Luciano discloses a medical information providing apparatus, comprising a processor which is configured to execute:
	prescription information acquiring processing that acquires prescription data on a patient, (page 5, para. 86, Data fields are also provided for identifying the requested medications 132 that include a description of the product 134, the dosage 136, the quantity 138, and the type of drug 140. The type of drug 140 may include information about whether the drug is generic or name brand. If the product is available, the on-line ordering system may then provide a price 142 for the product);
	medication examination information check processing that confirms whether or not a medication requiring clinical examination is included in prescription data by retrieving a medication examination information database storing information on clinical examination relating to a medication requiring clinical examination when it is prescribed, (page 7, para. 109, a physician's examination is required before filling the order);
	examination result data acquiring processing that acquires laboratory data of a laboratory data item related to a medication when data on the prescription includes a medication requiring clinical examination when it is prescribed, (page 7, para. 109, a physician's examination is required before filling the order); and

15.	 Regarding claim 9, Luciano discloses a medical information providing medium, comprising:
	a patient information area for showing information about a patient, (page 5, para. 84, (The illustrative GUI 100 includes fields for the name of the patient 102 and the patient's address 104. Additional information about the individual placing the order may also be requested, such as the individual's telephone number 106 and e-mail address 108. Information about the patient such as date of birth 110, height 112, weight 114, and sex 116 can also provided to the illustrative GUI 100. The user can input information about the patient's particular medical condition 120, information about the patient's doctor 122, allergies 124, and current medications 126 being taken by the patient);
	a medical institution information area for showing a medical institution that issued a prescription, (page 6, para. 91, an alternative summary label 190 is shown that includes the patient's name, name of the patient's doctors, insurance, and insurance number);
	a standardized laboratory data area for showing standardized laboratory data common to a plurality of patients irrespective of the prescribed medication, (page 7, 
	a drug-specific laboratory data area for showing values of laboratory data related to a medication requiring clinical examination when it is prescribed among medications prescribed to the patient, by identifying past change in the patient concerned, (page 7, para. 109, a physician's examination is required before filling the order).
16.	Regarding claims 10-15, these claims are rejected for the same reasons as claims 1, 4, and 8 as set forth above.  Luciano further discloses a non-transitorv storage medium encoded with a computer-readable program that controls a processor. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Nieuwlaat, et al., “Interventions for enhancing medication adherence”, Cochrane Library, Cochrane Database of Systematic Reviews, 2014, Issue 11.
	B.	Prescription approval system and method (US 20030078809 A1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624